DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peden (US 2014/0090347) in view of Shattuck (US 5,076,044).

Regarding claim 1, Peden discloses in figs. :
A trailer for windrowing mown material, comprising: 
a frame 30; 
two beams 101, 102 pivotally mounted on the frame so as to be foldable from a "V" windrowing configuration to a position along a longitudinal axis of the frame; 
at least eight raking units 130, 201 generally disposed side by side; and 
means (unnumbered, fig. 1) linking the raking units to the beams; 
wherein the frame forms the structure of a trailer comprising: 

	While Peden discloses using the trailer for windrowing rakes instead of cutting units, Shattuck teaches a similar trailer 66, except the trailer does tow at least eight cutting units 30 (fig. 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the raking units of Peden with the cutting units of Shattuck in order to convert the trailer to a mower and thus provide an additional capability to the trailer.

Regarding claim 3, the combination of Peden and Shattuck (fig. 3) discloses:
Mower according to claim 1, wherein the cutting units 30 are reel mowing cutting units with a set of helicoidally blades.

Regarding claim 7, the combination of Peden (fig. 1) and Shattuck discloses:
Mower according to claim 1, wherein the majority of the cutting units 30 (Peden’s raking unit 130) are disposed in order to transversally overlap their closest neighbor.

Regarding claim 8, the combination of Peden (figs. 2-7, 33-38; par. [0089]) and Shattuck discloses: 
Mower according to claim 1, wherein each of the beams comprise: a lateral portion 111 and a central portion 110 which are aligned in the mowing configuration, and in the transport configuration, the lateral portion of each beam is folded back over the top of the corresponding central portion.



claim 9, the combination of Peden (fig. 1) and Shattuck discloses:
Mower according to claim 1, further comprising: a set of wheels (unnumbered, Peden, fig. 1) rotatably mounted on the frame in the vicinity of the rear end of the frame.

Regarding claim 10, the combination of Peden (fig. 12; par. [0092]) and Shattuck discloses:
Mower according to claim 1, wherein the frame comprises: a hub 205, 220 to which the beams 110, 111 are linked; and a raise mechanism 222 for lifting the hub from the mowing configuration to the transport configuration.

Regarding claim 11, the combination of Peden (fig. 12) and Shattuck discloses:
Mower according to claim 10, wherein at least one of the cutting units 30 (raking unit 201) is linked to the raise mechanism 222 and/or at least one of the cutting units is linked to the hub 205, 220.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peden in view of Shattuck as applied to claim 1 above, and further in view of Gorey (US 6,393,814).

Regarding claim 2, the combination of Peden and Shattuck discloses:
Mower according to claim 1, but does not disclose the means linking the cutting units to the beams as being lift means configured for moving the cutting units between a mowing position to a non-mowing position.
However, Gorey teaches that it is old and well known in the art to use lift means 24, 54, 58 as means linking similar cutting units 12 for moving the cutting units between a mowing position to a non-mowing position (fig. 3; col. 4, ll. 59-62).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the means linking the cutting units of the combination of Peden and Shattuck with lift means as taught by Gorey in order to move the cutting units between mowing and non-mowing positions as old and known in the art.

Regarding claim 4, the combination of Peden (fig. 1), Shattuck and Gorey discloses:
Mower according to claim 2, wherein the lift means link independently each cutting unit (see claim 2 above) to the beams 110, 111 .

Regarding claim 5, the combination of Peden, Shattuck and Gorey (fig. 3) discloses:
Mower according to claim 2, wherein the lift means 24 comprise: at least one crank 58 linked to one of the beams and to one of the cutting units.

Regarding claim 6, the combination of Peden, Shattuck and Gorey (fig. 3) discloses:
Mower according to claim 2, wherein the lift means 24 comprise: a plurality of actuators 54, each of which being linked to one of the beams and directly or indirectly to one of the cutting units.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 3/12/2021